          Case 2:19-cv-09766-AB-JC Document 1 Filed 11/14/19 Page 1 of 6 Page ID #:1




 1   Jeremy S. Golden (SBN 228007)
     Golden & Cardona-Loya, LLP
 2   3130 Bonita Road, Suite 200B
 3   Chula Vista, CA 91910
     jeremy@goldencardona.com
 4
     Phone: 619-476-0030; Fax: 775-898-5471
 5   Attorney for Plaintiff
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   HELANE WOODWORTH,                  ) Case No.:
                                        )
12              Plaintiff,              ) COMPLAINT AND DEMAND FOR
13                                      ) JURY TRIAL
     v.                                 )
14
                                        )
15   MEDICAL DATA SYSTEMS, INC.;        )
16
     FIDELITY CREDIT SERVICES; PLUS )
     FOUR, INC.; and DOES 1 through 10, )
17   inclusive,                         )
18                                      )
                 Defendants.            )
19                                      )
20                                      )
21
22                                      I. INTRODUCTION
23          1.    This is an action for damages brought by an individual consumer against
24   Defendants for violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq.
25   (“FDCPA”) which prohibits debt collectors from engaging in abusive, deceptive, and unfair
26   practices.
27   //
28   //


                                                   1
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:19-cv-09766-AB-JC Document 1 Filed 11/14/19 Page 2 of 6 Page ID #:2




 1                                II. JURISDICTION AND VENUE
 2         2.     Jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C.
 3   §1331. Venue in this District is proper in that the Defendants transact business here and the
 4   conduct complained of occurred here.
 5                                            III. PARTIES
 6         3.     Plaintiff HELANE WOODWORTH is a natural person residing in the State of
 7   California, County of Los Angeles.
 8         4.     Defendant MEDICAL DATA SYSTEMS, INC. (“MDS”) at all times relevant
 9   was a company in the business of collecting debts in Los Angeles County, California
10   operating from an address at 2001 9th Avenue, Suite 312, Vero Beach, FL 32960.
11         5.     Defendant FIDELITY CREDITOR SERVICE (“FCS”) at all times relevant was
12   a company in the business of collecting debts in Los Angeles County, California operating
13   from an address at 441 N. Varney Street, Burbank, CA 91502.
14         6.     Defendant PLUS FOUR, INC. (“PFI”) at all times relevant was a company in
15   the business of collecting debts in Los Angeles County, California operating from an address
16   at 2450 St. Rose Parkway, Suite 200, Henderson, NV 89074.
17         7.      Defendants are engaged in the collection of debts from consumers using the
18   mail and telephone. Defendants regularly attempt to collect consumer debts alleged to be
19   due. Defendants are “debt collectors” as defined by the FDCPA, 15 U.S.C. §1692a(6).
20         8.     The true names and capacities, whether individual, corporate (including officers
21   and directors thereof), associate or otherwise of Defendants sued herein as DOES 1 through
22   10, inclusive, are unknown to Plaintiff, who therefore sues these Defendants by such
23   fictitious names. Plaintiff is informed and believes, and alleges that each Defendant
24   designated as a DOE is involved in or is in some manner responsible as a principal,
25   beneficiary, agent, co-conspirator, joint venturer, alter ego, third party beneficiary, or
26   otherwise, for the agreements, transactions, events and/or acts hereinafter described, and
27   thereby proximately caused injuries and damages to Plaintiff. Plaintiff requests that when the
28   true names and capacities of these DOE Defendants are ascertained, they may be inserted in


                                                      2
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:19-cv-09766-AB-JC Document 1 Filed 11/14/19 Page 3 of 6 Page ID #:3




 1   all subsequent proceedings, and that this action may proceed against them under their true
 2   names.
 3          9.     Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. §1692a(3).
 4          10.    The purported debt that Defendants attempted to collect from Plaintiff was a
 5   “debt” as defined by the FDCPA, 15 U.S.C. §1692a(5).
 6                                      IV. FACTUAL ALLEGATIONS
 7         11.     The FDCPA was enacted to “eliminate abusive debt collection practices by debt
 8   collectors, to insure those debt collectors who refrain from using abusive debt collection
 9   practices are not competitively disadvantaged, and to promote consistent state action to
10   protect consumers against debt collection abuses.”
11                                     Medical Data Systems, Inc.
12         12.     MDS sought to collect two accounts from Plaintiff for a total of $7,317.
13         13.     Plaintiff sent MDS a cease and desist letter.
14         14.     MDS ignored the cease and desist letter and continued to contact Plaintiff
15   directly.
16         15.     Plaintiff disputed owing the balance on the account to MDS.
17         16.     MDS continued to report the accounts to Plaintiff’s credit reports and failed to
18   notate the account was disputed on the credit reports.
19         17.     As a result of the acts of MDS Plaintiff suffered physical and emotional distress
20   and damage to her credit worthiness.
21                                       Fidelity Creditor Service
22         18.     FCS sought to collect an alleged balance for an ambulance ride from Plaintiff.
23         19.     As of July 10, 2019 the account had an alleged balance with the original creditor
24   of $714.27.
25         20.     On July 16, 2019 FCS wrongfully added $182.97 in interest.
26         21.     FCS called Plaintiff and stated she was going to be charged interest every day
27   she did not pay the debt.
28   //


                                                     3
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:19-cv-09766-AB-JC Document 1 Filed 11/14/19 Page 4 of 6 Page ID #:4




 1        22.      Plaintiff disputed the debt by stating it should have been covered by Medi-Cal.
 2        23.      FCS wrongfully stated that the statute of limitations for Medi-Cal is one year
 3   and therefore she is now legally obligated.
 4        24.      As a result of the acts of FCS Plaintiff suffered physical and emotional distress.
 5                                               Plus Four, Inc.
 6        25.      PFI sought to collect from Plaintiff an alleged balance on medical services
 7   incurred with Desert Radiology.
 8        26.      Plaintiff had never received medical care from Desert Radiology.
 9        27.      Plaintiff contacted Desert Radiology and confirmed that there were no records
10   associated with her.
11        28.      Plaintiff disputed the account with PFI and requested validation.
12        29.      PFI did not provide validation of the account.
13        30.      PFI reported the account to Plaintiff’s credit report.
14        31.      As a result of the acts of FCS Plaintiff suffered physical and emotional distress
15   and damage to her credit worthiness.
16                                 V. FIRST CLAIM FOR RELIEF
17                       (Against all Defendants for Violation of the FDCPA)
18         32.     Plaintiff repeats, realleges, and incorporates by reference all of the foregoing
19   paragraphs.
20         33.     Defendants violated the FDCPA. Defendants’ violations include, but are not
21   limited to, the following:
22                 (a)   MDS violated 15 U.S.C. § 1692c(c) by contacting the Plaintiff after the
23                       Plaintiff had notified the debt collector in writing that the Plaintiff refuses
24                       to pay the debt and/or that the Plaintiff wishes the debt collector to cease
25                       further communication;
26                 (b)   The Defendants violated 15 U.S.C. § 1692e by using false, deceptive,
27                       or misleading representations or means in connection with the
28                       collection of a debt;


                                                      4
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:19-cv-09766-AB-JC Document 1 Filed 11/14/19 Page 5 of 6 Page ID #:5




 1                 (c)   The Defendants violated 15 U.S.C. § 1692e(2)(A) by giving the false
 2                       impression of the character, amount, or legal status of the alleged debt;
 3                 (d)   The Defendants violated 15 U.S.C. § 1692e(8) by communicating or
 4                       threatening to communicate credit information which is known or
 5                       which should be known to be false, including the failure to
 6                       communicate that a disputed debt is disputed;
 7                 (e)   The Defendants violated 15 U.S.C. § 1692e(10) by using a false
 8                       representation or deceptive means to collect or attempt to collect any
 9                       debt or to obtain information regarding a consumer;
10                 (f)   The Defendants violated 15 U.S.C. § 1692(f) by using unfair or
11                        unconscionable means to collect or attempt to collect a debt; and
12                 (g)   The Defendants violated 15 U.S.C. § 1692(f)(1) by attempting to
13                       collect an amount not authorized by the agreement that created the
14                       debt or permitted by law.
15          34.    As a result of the above violations of the FDCPA, Defendants are liable to the
16   Plaintiff for Plaintiff’s actual damages, statutory damages, and attorney’s fees and costs
17   pursuant to 15 U.S.C. §1692k.
18                              VI.    SECOND CLAIM FOR RELIEF
19         (Against Defendants MDS and PFI and Does 1-5 for Violation of the CCRAA)
20          35.    Plaintiff repeats, realleges, and incorporates by reference all of the foregoing
21   paragraphs.
22          36.    Defendants violated the CCRAA by furnishing information to a consumer credit
23   reporting agency that it knew or should have known was incomplete or inaccurate.
24          37.    As a result, Defendants are in violation of Civil Code §1785.25(a).
25          38.    As a result of Defendants’ actions, Plaintiff is entitled to actual damages, costs,
26   attorneys’ fees, and statutory damages pursuant to Civil Code §1785.31.
27   //
28   //


                                                      5
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-09766-AB-JC Document 1 Filed 11/14/19 Page 6 of 6 Page ID #:6




 1         WHEREFORE, Plaintiff respectfully requests that judgment be entered against
 2   Defendants and each of them for the following:
 3               (a) Actual damages;
 4               (b) Statutory damages;
 5               (c) Costs and reasonable attorney’s fees; and
 6               (d) For such other and further relief as the Court may deem just and proper.
 7
 8   Date: November 14, 2019
 9                                          _______s/ Jeremy S. Golden ___________________
                                            Jeremy S. Golden,
10                                          Attorney for Plaintiff
11
12
                                    DEMAND FOR JURY TRIAL
13
           Please take notice that Plaintiff demands trial by jury in this action.
14
15
     Date: November 14, 2019
16
17
                                            _______s/ Jeremy S. Golden ___________________
18                                          Jeremy S. Golden,
19
                                            Attorney for Plaintiff

20
21
22
23
24
25
26
27
28



                                                     6
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
